Exhibit 99.1 Buyer: AT&T Contractual Agreement (snap-out): 20120928.017C Purchase Order Number: ATT4Q12YGPSPROJ Delivery Address: 240 N. Meridian Street Room 1697 Indianapolis, IN 46204 ATTN: April Stanbary Invoicing Address: 240 N. Meridian Street Room 1697 Indianapolis, IN 46204 ATTN: April Stanbary Delivery due: 12/30/12 (unless otherwise negotiated) Invoicing due: 12/30/12 (unless otherwise negotiated) Order details: Product: PF-evice Kit Kit will include: PF-evice Either 3-wire cabling or 2-wire cabling with wall charger (as noted below) Magnetic Mount Insertion and documentation of COU SIM (COU SIMs will be provided by AT&T for device insertions) Cabling specifics for the above quantity of devices: devices with 2-wire cabling plus wall charger devices with 3-wire cabling and no wall charger Total order is forkits plus application and specific reports for AT&T which will be discussed in late October or November 2012.
